 



Exhibit 10.27

CIENA CORPORATION
2000 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

     Ciena Corporation, a Delaware corporation (the “Company”), hereby grants
stock units relating to shares of its common stock, $.01 par value (the
“Stock”), to the individual named below as the Holder, subject to the vesting
conditions set forth in the attachment. Additional terms and conditions of the
grant are set forth in this cover sheet, in the attachment and in the Ciena
Corporation 2000 Equity Incentive Plan (the “Plan”).

Grant Date:

Name of Holder:

Holder’s Social Security Number:

Number of Stock Units Covered by Grant:

     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is attached. You
acknowledge that you have carefully reviewed the Plan and agree that the Plan
will control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan.

     
Holder:
 

--------------------------------------------------------------------------------


  (Signature)
 
   
Ciena Corporation:
 

--------------------------------------------------------------------------------


  By: Russell B. Stevenson, Jr.

  Senior Vice President and Secretary

Attachment

This is not a stock certificate or a negotiable instrument.

1



--------------------------------------------------------------------------------



 



CIENA CORPORATION
2000 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT

     
Stock Unit Transferability
  This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.
 
   
Definitions
  Capitalized terms not defined in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan. The following additional terms have the
meanings provided below:
 
   

  “Service” means service by you as an employee, officer, director or consultant
to the Company or an Affiliate. A change in your position or duties will not
result in interrupted or terminated Service so long as you continue to be an
employee, officer, director or consultant of the Company or an Affiliate.
 
   

  “Cause” means, as determined by the Board and unless otherwise provided in an
applicable employment agreement between you and the Company or an Affiliate,
(i) your gross negligence or willful misconduct in connection with the
performance of your duties, (ii) your conviction of a criminal offense (other
than minor traffic offenses) or (iii) your material breach of any term of any
employment, consulting or other services, confidentiality, intellectual property
or non-competition agreement between you and the Company or an Affiliate.
 
   
Vesting
  Your grant vests on the second anniversary of the Grant Date as to one third
of the total number of Stock Units shown on the cover sheet. An additional one
third of the Stock Units vest on each of the third and fourth anniversaries of
the Grant Date, provided you remain in Service. All of the unvested Stock Units
under this grant vest upon the termination of your Service due to death or
Disability.
 
   

  The number of Stock Units that vest on any date, and the resulting aggregate
number of vested Stock Units, will be rounded down to the nearest whole number
of Stock Units. You may not vest in more than the number of Stock Units covered
by this grant.

2



--------------------------------------------------------------------------------



 



     

  Except as may be provided in an applicable employment agreement between you
and the Company or an Affiliate, or as may be approved by the Board of
Directors, no additional Stock Units will vest after your Service has terminated
for any reason.
 
   
Deferral Election
  You may elect to defer receipt of shares of common stock of the Company
(“Receipt”) up to the number of Stock Units that have vested by giving written
notice to the Company, at such time and in such form as approved by the Company,
specifying the number of Stock Units you elect to defer. You must make an
election to defer not later than the earlier of (i) six months prior to the date
Stock Units would vest, or (ii) the last day of the preceding calendar year. You
may elect to defer Receipt as to up to 100% of the Stock Units that vest on any
date. Any deferral must be for at least 24 months after the date of vesting, but
may not be longer than 10 years after the date of grant of the Stock Units.
Receipt will be accelerated to the time of your termination of Service if your
Service terminates prior to the end of the deferral period that you have
elected.
 
   
Delivery of Stock Pursuant to Vested Units
  Unless you make a deferral election, a certificate for all of the vested
shares of Stock represented by vested Stock Units shall be delivered to you on
the date of vesting; provided, that, if any Stock Units vest during a period in
which you are (i) subject to a lock-up agreement restricting your ability to
sell Stock in the open market or (ii) are restricted from selling Stock in the
open market because a trading window is not available, delivery of such vested
shares will be delayed until the date immediately following the expiration of
the lock-up agreement or the opening of a trading window.

In the event that your Service terminates for any reason other than for Cause
prior to the fourth anniversary of the Grant Date, shares of Stock corresponding
to the vested portion of your Stock Units will be delivered to you immediately
following your termination of Service.
 
   
Forfeiture of Unvested Units
  In the event that your Service terminates for any reason other than because of
your death or Disability, unless otherwise provided in an applicable employment
agreement between you and the Company or an Affiliate, you will forfeit all of
the Stock Units that have not yet vested.
 
   
Termination for Cause
  If your Service is terminated for Cause, you shall forfeit all Stock Units,
whether or not vested.

3



--------------------------------------------------------------------------------



 



     
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to: (i) require that you arrange such payments to the Company,
(ii) withhold such amounts from other payments due to you from the Company or
any Affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject
to the Stock Units granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
 
   
Retention Rights
  This Agreement does not give you the right to be retained by the Company (or
any Affiliates) in any capacity. The Company (and any Affiliate) reserve the
right to terminate your Service at any time and for any reason.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. If the Company pays a dividend on its Stock, you will, however, be
entitled to receive a cash payment equal to the per-share dividend paid on the
Stock times the number of vested Stock Units that you hold as of the record date
for the dividend.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of Stock Units covered by this grant will be adjusted
(and rounded down to the nearest whole number) in accordance with the terms of
the Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact Stock Administration to request paper copies of
these documents.

4



--------------------------------------------------------------------------------



 



     
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of Stock Units. Any prior agreements, commitments
or negotiations concerning this grant are superseded.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

5